  Official Form 410A
  Instructions for Mortgage Proof of Claim Attachment
  United States Bankruptcy Court                                                                              12/15




  Introduction                                               Directions
  This form is used only in individual debtor cases.
  When required to be filed, it must be attached to          Definition
  Proof of Claim (Official Form B410) with other
                                                             This form must list all transactions on the claim
  documentation required under the Federal Rules
                                                             from the first date of default to the petition date.
  of Bankruptcy Procedure.
                                                             The first date of default is the first date on which
                                                             the borrower failed to make a payment in
                                                             accordance with the terms of the note and
  Applicable Law and Rules                                   mortgage, unless the note was subsequently
  Rule 3001(c)(2)(A) of the Federal Rules of                 brought current with no principal, interest, fees,
  Bankruptcy Procedure requires for the                      escrow payments, or other charges immediately
  bankruptcy case of an individual that any proof            payable.
  of claim be accompanied by a statement
  itemizing any interest, fees, expenses, and                Information required in Part 1: Mortgage and
  charges that are included in the claim.                    Case Information

  Rule 3001(c)(2)(B) requires that a statement of            Insert on the appropriate lines:
  the amount necessary to cure any default be filed              the case number;
  with the claim if a security interest is claimed in
  the debtor’s property.                                      the names of Debtor 1 and Debtor 2;
                                                              the last 4 digits of the loan account number
  If a security interest is claimed in property that is
                                                                  or any other number used to identify the
  the debtor’s principal residence,
                                                                  account;
  Rule 3001(c)(2)(C) requires this form to be filed
  with the proof of claim. The form implements                   the creditor’s name;
  the requirements of Rule 3001(c)(2)(A) and (B).
                                                              the servicer’s name, if applicable; and
  If an escrow account has been established in                the method used to calculate interest on the
  connection with the claim, Rule 3001(c)(2)(C)                   debt (i.e., fixed accrual, daily simple
  also requires an escrow statement to be filed with              interest, or other method).
  the proof of claim. The statement must be
  prepared as of the date of the petition and in a
  form consistent with applicable nonbankruptcy
  law.




  Official Form 410A                    Mortgage Proof of Claim Attachment                                  page 1


Case 18-80037-CRJ             Doc 48-15 Filed 10/03/18 Entered 10/03/18 20:57:27                                Desc
                                  PoC Guidelines Page 1 of 12
  Information required in Part 2: Total Debt               Insert any escrow deficiency for funds advanced.
  Calculation                                              This amount should be the same as the amount
                                                           of escrow deficiency stated in Part 2.
  Insert:
     the principal balance on the debt;                   Insert the Projected escrow shortage as of the
                                                           date the bankruptcy petition was filed. The
   the interest due and owing;
                                                           projected escrow shortage is the amount the
   any fees or costs owed under the note or               claimant asserts should exist in the escrow
      mortgage and outstanding as of the date of           account as of the petition date, less the amount
      the bankruptcy filing; and                           actually held. The amount actually held should
                                                           equal the amount of a positive escrow account
     any Escrow deficiency for funds advanced—            balance as shown in the last entry in Part 5,
      that is, the amount of any prepetition               Column O.
      payments for taxes and insurance that the
      servicer or mortgagee made out of its own            This calculation should result in the amount
      funds and for which it has not been                  necessary to cure any prepetition default on the
      reimbursed.                                          note or mortgage that arises from the failure of
                                                           the borrower to satisfy the amounts required
  Also disclose the Total amount of funds on hand.         under the Real Estate Settlement Practices Act
  This amount is the total of the following, if            (RESPA). The amount necessary to cure should
  applicable:                                              include 1/6 of the anticipated annual charges
                                                           against the escrow account or 2 months of the
   a positive escrow balance,                             monthly pro rata installments due by the
   unapplied funds, and                                   borrower as calculated under RESPA guidelines.
                                                           The amount of the projected escrow shortage
   amounts held in suspense accounts.                     should be consistent with the escrow account
                                                           statement attached to the Proof of Claim, as
  Total the amounts owed—subtracting total funds           required by Rule 3001(c)(2)(C).
  on hand—to determine the total debt due.
                                                           Insert the amount of funds on hand that are
  Insert this amount under Total debt. The amount          unapplied or held in a suspense account as of the
  should be the same as the claim amount that you          petition date.
  report on line 7 of Official Form 410.
                                                           Total the amounts due listed in Part 3,
  Information required in the Part 3: Arrearage            subtracting the funds on hand, and insert the
  as of the Date of Petition                               calculated amount in Total prepetition arrearage.
                                                           This should be the same amount as “Amount
  Insert the amount of the principal and interest          necessary to cure any default as of the date of the
  portion of all prepetition monthly installments          petition” that your report on line 9 of Official
  that remain outstanding as of the petition date.         Form 410.
  The escrow portion of prepetition monthly
  installment payments should not be included in
  this figure.

  Insert the amount of fees and costs outstanding
  as of the petition date. This amount should equal
  the Fees/Charges balance as shown in the last
  entry in Part 5, Column P.




  Official Form 410A                  Mortgage Proof of Claim Attachment                             page 2


Case 18-80037-CRJ            Doc 48-15 Filed 10/03/18 Entered 10/03/18 20:57:27                           Desc
                                 PoC Guidelines Page 2 of 12
  Information required in Part 4: Monthly                   For (1) all subsequently accruing installment
  Mortgage Payment                                          payments; (2) any subsequent payment received;
                                                            (3) any fee, charge, or amount incurred; and
  Insert the principal and interest amount of the
                                                            (4) any escrow charge satisfied since the date of
  first postpetition payment.
                                                            first default, enter the information in date order,
  Insert the monthly escrow portion of the monthly          showing:
  payment. This amount should take into account              the amount paid, accrued, or incurred;
  the receipt of any amounts claimed in Part 3 as
  escrow deficiency and projected escrow shortage.           a description of the transaction;
  Therefore, a claimant should assume that the               the contractual due date, if applicable;
  escrow deficiency and shortage will be paid
  through a plan of reorganization and provide for           how the amount was applied or assessed;
  a credit of a like amount when calculating                     and
  postpetition escrow installment payments.
                                                             the resulting principal balance, accrued
                                                                 interest balance, escrow balance,
  Claimants should also add any monthly private
  mortgage insurance amount.                                     outstanding fees or charges balance, and the
                                                                 total unapplied funds held or in suspense.
  Insert the sum of these amounts in Total monthly
  payment.                                                  If more space is needed, fill out and attach as
                                                            many copies of Mortgage Proof of Claim
                                                            Attachment: Additional Page as necessary.
  Information required in Part 5: Loan Payment
  History from the First Date of Default

  Beginning with the First Date of Default, enter:

   the date of the default in Column A;
   amount incurred in Column D;
   description of the charge in Column E;
   principal balance, escrow balance, and
      unapplied or suspense funds balance as of
      that date in Columns M, O, and Q,
      respectively.




  Official Form 410A                   Mortgage Proof of Claim Attachment                              page 3


Case 18-80037-CRJ            Doc 48-15 Filed 10/03/18 Entered 10/03/18 20:57:27                               Desc
                                 PoC Guidelines Page 3 of 12
    FEATURE




                       Understanding Ofﬁcial
                       Form 410A
                       Background                                                 As a result, the new Form will be more transparent and
                          Ofﬁcial Form 410A (herein, “Form 410A” or “the          can be completed more easily and more accurately
                       Form”) went into effect on December 1, 2015 and            than former B10A.
                       replaced the Mortgage Proof of Claim Attachment              Fed. R. Bankr. P. 9009 mandates use of this form
                       (herein, “Form B10A”) that had been used by mortgage       nationwide. Not only should local variations be pro-
                       servicers since December, 2011.                            hibited, mortgage servicers must use and complete the
Michael J. McCormick      Like Form B10A, Form 410A is only required if           Form according to the instructions as opposed to using
Senior Partner         the subject property or collateral securing the claim      their own payment history form or attaching their own
McCalla Raymer         is the debtor’s principal residence. Although there        payment history to the Form.
Pierce, LLC            is no required attachment for a proof of claim (PoC)         Form 410A includes two (2) pieces of information
                       involving a property other than the debtor’s principal     that were not included on former B10A:
                       residence, it is important to remember Fed. R. Bankr. P.
                                                                                  • The amount of the post-petition mortgage payment
                       3001 has not changed. Therefore, the same information
                                                                                    (and its breakdown)
                       that was required to be provided with a PoC prior to
                       December 1, 2015 is still required. Accordingly, since     • Calculation of the total claim
                       many servicers elected to use Form B10A for all PoCs,        Form 410A appears below. There are ﬁve parts, and
                       one suggestion for servicers is to continue using Form     each part will be discussed in this article:
                       B10A where the subject property is not the debtor’s
                                                                                  • Part 1: Mortgage and Case Information in the top left
                       principal residence.
                          The drafters of the Form believed the new format        • Part 2: Total Debt Calculation
                       was something that could be automated and attached         • Part 3: Arrearage as of Date of the Petition
                       to the PoC (Ofﬁcial Form 410). It was also believed
                                                                                  • Part 4: Breakdown of the Monthly Mortgage
                       the format would make it easier for a debtor to see the
                                                                                    Payment
                       basis for the mortgage claim and the arrearage amount.
                                                                                  • Part 5: Loan History from the First Date of Default




16 July/August/September Q NACTT QUARTERLY Q Vol.28, No.4 Q 2016
            Case 18-80037-CRJ           Doc 48-15 Filed 10/03/18 Entered 10/03/18 20:57:27                               Desc
                                            PoC Guidelines Page 4 of 12
                                                                          UNDERSTANDING OFFICIAL FORM 410A – FEATURE

  The loan history shows:                                   manner which capitalizes all the delinquency as of
                                                            the effective date of the loan modiﬁcation agreement,
• When payments are due
                                                            including, but not limited to, principal, interest, fees,
• When the debtor made payments                             and escrow, said loan is considered current as of the
• How payments were applied                                 effective date of the loan modiﬁcation for purposes of
                                                            determining “the ﬁrst date of default” within Part 5 of
• When fees and charges were incurred
                                                            the Form. That means the ﬁrst date of default would
• What the balances were for various components of          now be a date sometime after the effective date of the
  the loan after amounts were received or fees and          loan modiﬁcation if the debtor failed to make a payment
  charges were incurred                                     according to the terms of the note and mortgage (as
                                                            modiﬁed by the loan modiﬁcation agreement).
The First Date of Default
   The Form requires a home mortgage claimant to            Part 1
provide a loan history starting with the ﬁrst date of
default. This term or deﬁnition has garnered a lot of
focus, an understandably so, because if this date is
interpreted incorrectly, then the mortgage servicer may
use an incorrect starting point for the history.
   According to the instructions to the Form, the ﬁrst
date of default is the ﬁrst date on which the borrower
failed to make a payment in accordance with the terms
of the note and mortgage:
• unless the note was subsequently brought current
  with no principal, interest, fees, escrow payment, or
  other charges “immediately payable”
   In essence, if the servicer wishes to recover a fee or
charge from several years ago, even if the loan might
                                                               Part 1 of the Form is relatively simple to complete.
have been current with respect to payments, it will be
                                                            This part contains mortgage and case information, and
necessary to start the payment history at that point, or
                                                            the information here should match the information that
earlier. To the extent the mortgage servicer is able to
                                                            appears in Box 1 on Form 410, the Ofﬁcial PoC form.
fully automate the process of completing Form 410A,
                                                               There are spaces for the case number, the names of
this will not be an issue. Otherwise, the servicer may
                                                            each debtor (if it is a joint case), the last 4 digits of the
have to perform a cost/beneﬁt analysis and make a
                                                            loan number (or whatever account number the servicer
business decision to waive fees or costs.
                                                            uses to identify the debtor), the creditor’s name from
   For some mortgage servicers, the requirement to
                                                            Box 1 on Form 410, and the name of the servicer from
begin the history at the ﬁrst date of default may present
                                                            Box 3 on Form 410.
a challenge, especially where the servicer may have
                                                               Finally, there is a place for the servicer to indicate
acquired a loan (or a pool of loans) or otherwise does
                                                            how interest is calculated. This is additional information
not have sufﬁcient information to complete the history.
                                                            that was not included on Form B10A. It is here that the
If the mortgage servicer is unable to come up with the
                                                            mortgage servicer indicates whether the loan is a daily
detailed information necessary to complete Part 5 of
                                                            simple interest loan, ﬁxed accrual, or that interest accrues
the Form (e.g., computer records, invoices, receipts,
                                                            according to some other method. Note this is a little bit
canceled checks, or county tax records), the servicer
                                                            different and more detailed than indicating whether the
may need to waive various fees and costs. The same
                                                            loan is ﬁxed or variable as is required in Box 4 of former
would also apply to delinquent payments since the
                                                            Form B10, and as required in Box 9 of new Form 410.
history (as well as the declaration in Part 3 of Form
410) needs to reﬂect any payments made by the debtor
                                                            Part 2
since the ﬁrst date of default.
                                                              Part 2 is the part of the Form where the total debt
                                                            as of the date the case is ﬁled is calculated. At the
Loan Modiﬁcations
                                                            bottom of the column there is a row for the total debt,
  The consensus among the trustees, servicers and
                                                            surrounded by a black border. The total debt is the
attorneys who are members of the NACTT Mortgage
                                                            sum of the top four (4) rows in the columns less the            CONTINUED NEXT PAGE   G
Committee is that if a loan has been modiﬁed in a

                                                                          NACTT QUARTERLY Vol.28, No.4 2016                                   17
                                          Doc 48-15 July/August/September
                                                                                       Q                           Q              Q
          Case 18-80037-CRJ                           Filed 10/03/18 Entered   10/03/18 20:57:27 Desc
                                              PoC Guidelines Page 5 of 12
           FEATURE – UNDERSTANDING OFFICIAL FORM 410A

                                                                                         to when a borrower pays off the loan. If there is a
                                                                                         positive balance in the escrow account, the borrower
                                                                                         would either get a check for that balance or the amount
                                                                                         would be credited against the payoff balance. So when
                                                                                         the total debt is calculated for purposes of Part 2 of
                                                                                         the Form, the borrower should be given credit for any
                                                                                         positive amount in the escrow account.
                                                                                            Obviously the escrow account cannot be both posi-
                                                                                         tive and negative at the same time. So if the escrow
                                                                                         account was positive on the day the bankruptcy case
                                                                                         was ﬁled, nothing should be entered on the escrow
                                                                                         deﬁciency line above.
                                                                                            Adding the ﬁrst three lines and subtracting the fourth
                                                                                         line will provide the number for the total debt. The
                           total amount of funds on hand.                                amount should be the same as the claim amount re-
                              The ﬁrst three (3) numbers are relatively simple. The      ported in Box 7 of Ofﬁcial Form 410.
                           principal balance, interest due, and the total of “any
The                        fees or costs owed under the note or mortgage and             Part 3
 ny                        outstanding as of the date of the bankruptcy ﬁling”
 ncy                       (see the instructions to Form 410A) are added together.
410                           As will be seen when Part 5 of the Form is discussed,
 ion                       several of these numbers come from the payment
r or                       history. For example, the principal balance should be
 ich                       the entry in Column M in the last row of the history.
 s is                      The total for fees and charges will come from Column
  ate                      P in the same row.
 om                           The next amount to look at is the escrow deﬁciency
 age                       for funds advanced. The instructions to Form 410 deﬁne
 ber                       this term as “the amount of any prepetition payments
   be                      for taxes and insurance that the servicer or mortgagee
with                       made out of its own funds and for which it has not
 unt                       been reimbursed.” Put another way, this is the negative
                           balance in the escrow account on the date the petition          Undoubtedly, Part 3 has generated the majority of
otal                       is ﬁled. This ﬁgure will also come from the last row of       the questions and concerns with the new Form.
l of                       the history: Column O. The mortgage servicer will want
                           to take care to enter this number as a positive number        Principal & Interest Due
                           because this is an amount to be recovered from the              On the ﬁrst line of Part 3, the mortgage servicer
                           debtor. This step is consistent with a payoff and including   should insert the aggregate of the principal and inter-
                           the escrow deﬁciency amount in the payoff.                    est component of each regular monthly payment out-
                              Next, the debtor should be given credit for the total      standing as of the date the bankruptcy case was ﬁled,
                           amount of funds on hand. This amount is the total of          taking into consideration changes that have occurred
                           the following, if applicable:                                 in the amount of the monthly payment. Importantly,
                                                                                         the servicer should not include the escrow portion
                           • a positive escrow balance,                                  of any payment missed.
                           • unapplied funds, and
                                                                                         Prepetition Fees Due
                           • amounts held in suspense accounts.
                                                                                           On the second line of Part 3, the mortgage servicer
                              At ﬁrst glance, some might be wonder why the debtor        should insert the amount of fees and costs outstanding
                           is given credit for the positive balance in the escrow        as of the petition date. This amount should equal the
                           account. It is important to remember in Part 2, the total     Fees/Charges balance as shown in the last entry in
                           debt is being calculated, as opposed to the amount            Part 5, Column P of the Form. This amount should
                           of the arrears. Second, giving the debtor creditor for        also be the same amount that was entered in Part 2 of
                           a positive balance in the escrow account is similar           the Form for “Fees, costs due.”

        18 July/August/September Q NACTT QUARTERLY Q Vol.28, No.4 Q 2016
                Case 18-80037-CRJ            Doc 48-15 Filed 10/03/18 Entered 10/03/18 20:57:27                                 Desc
                                                 PoC Guidelines Page 6 of 12
                                                                           UNDERSTANDING OFFICIAL FORM 410A – FEATURE

Escrow deﬁciency for Funds Due                                    amounts held in suspense accounts.
  The third line of Part 3 is for the escrow deﬁciency         This amount is different from the amount in part 2
for funds advanced. This amount should be the same           of the Form for “total funds on hand” since it does not
as the amount of the escrow deﬁciency stated in Part         include any positive escrow balance.
2 of the Form. This amount comes from the last entry
in column O of Part 5 of the Form, if and only if the        Total Arrearage
amount is negative. Importantly, the amount entered             The sixth line of Part 3, i.e., the Total Arrearage, is the
should be the absolute value or positive amount of the       total of lines one through four of Part 3 (Principal &
escrow deﬁciency.                                            Interest + Prepetition Fees + Escrow Deﬁciency + Escrow
                                                             Shortage) less the ﬁfth line in Part 3 (Funds on Hand).
Projected Escrow Shortage                                       This amount should be the same number that appears
   On the fourth line of Part 3, the mortgage servicer       on the line labeled “Amount necessary to cure any
should insert the escrow shortage from the escrow            default as of the date of the petition” in Box 9 on
analysis performed pursuant to Federal Bankruptcy            Form 410.
Rule 3001 and Regulation X under RESPA. However,                What if the Debtor’s plan includes one or two post-
if the escrow balance on the day the bankruptcy case         petition mortgage payments? Since there is nowhere
is ﬁled is negative (i.e., the last entry in Column O is     on the Form to include post-petition amounts, one sug-
negative), the escrow analysis should be performed           gestion is to add a couple of lines at the bottom of Part
with the assumption there is a zero balance in the           3 for the post-petition amount to be included, and then
escrow account. On the other hand, if the escrow             the total arrears. It is important to remember, however,
account is positive, the starting balance for the escrow     that the amount of the post-petition payments would
analysis should be the actual amount in the escrow           need to be the full payment, i.e., including the escrow
account (i.e., the last entry in Column O of Part 5).        portion of the regular monthly payment. Moreover,
   Although not discussed in the instructions to Form        the amount of the post-petition payment should be the
410A (or Regulation X), the intent of the drafters of        monthly payment as calculated in Part 4 of Form 410A
Form 410A in including a separate line for the escrow        (i.e., including the escrow component).
deﬁciency and the escrow shortage (and starting the
escrow analysis at zero) was to minimize the pos-            Part 4
sibility of “double dipping” and measure the “true”
escrow shortage at the time the bankruptcy case was
ﬁled. Unfortunately, this requirement represents a
challenge for mortgage servicers since the require-
ment to start the escrow analysis at zero (when the
escrow balance at the time the bankruptcy case is
ﬁled is negative) means a programming change for
borrowers in bankruptcy only, and only for the ﬁrst
post-petition escrow analysis.1
   The escrow shortage should be the difference between
the target balance or what should be in the account,
and the actual balance actually held, taking into con-
sideration the allowable cushions under RESPA and
Regulation X. 12 CFR § 1024.17.
   Note: the escrow portion of missed prepetition               This is the part of the Form where the post-petition
mortgage payments should not be recovered as a               mortgage payment is calculated.
separate line item. Nor should the escrow portion               As expected, the ﬁrst line is for principal and interest
of missed prepetition mortgage payments be added             (P&I) portion of the payment. This isn’t a number that
to the shortage calculated from the ﬁrst post-petition       is calculated on the Form; rather, the amount comes
escrow analysis.                                             from the servicer’s system.
                                                                The next line is for showing the escrow portion of
Funds on Hand                                                the post-petition mortgage payment. Since the escrow
  On the ﬁfth line of Part 3, it is necessary to calculate   deﬁciency and the escrow shortage existing on the date
the total of the following amounts:                          the case was ﬁled are being paid through the proof of
    unapplied funds, and                                     claim (see Part 3), the amount on this line should be            CONTINUED NEXT PAGE   G

                                                                          NACTT QUARTERLY Vol.28, No.4 2016                                     19
                                          Doc 48-15 July/August/September
                                                                                         Q                           Q              Q
          Case 18-80037-CRJ                           Filed 10/03/18 Entered   10/03/18 20:57:27 Desc
                                              PoC Guidelines Page 7 of 12
   FEATURE – UNDERSTANDING OFFICIAL FORM 410A

                   the “raw” escrow component, i.e., the amount needed          Column P (Fees/Charges balance) will increase by the
                   to fund the anticipated disbursements for taxes and          same amount as the entry in Column K.
                   insurance for the next twelve (12) months, pro-rated           The history would also show the principal balance,
                   on a monthly basis. For those familiar with Regulation       escrow balance, and unapplied or suspense funds
                   X and the escrow process, this would be Step 2 of 5.         balance as of the same date in Columns M, O, and Q,
                   12 CFR § 1024.17(d)(2).                                      respectively. Of course, there should be no change to
                     The next line is for PMI, if applicable.                   these three columns as a result of a late charge being
                     The consensus among trustees and those representing        assessed.
                   servicers is that if the borrower is paying for additional     The mortgage servicer will continue this process
                   amounts in the monthly payment, e.g., credit life insur-     through the date the bankruptcy case was ﬁled for:
                   ance, it would be okay to add a line in Part 4 to show         (1) all subsequently accruing installment payments;
                   the monthly component for those products.
                                                                                  (2) any subsequent payment received;
                   Part 5                                                         (3) any fee, charge, or amount incurred; and
                      The columns in Part 5 (below) are separated into
                                                                                  (4) any escrow charge satisﬁed since the date of
                   three groups. The ﬁrst group, “Account Activity”
                                                                                  ﬁrst default
                   (columns A-G), is for describing the transaction or loan
                   activity. The second group, “How Funds Were Applied/           To emphasize, the following information is entered
                   Amount Incurred” (columns H-L), is for indicating            in chronological order:
                   how funds were applied or allocated, or how a fee or           • the amount paid, accrued, or incurred
                   disbursement impacted the account. In this way, Part
                                                                                  • description of the transaction
                   5 has been set up similar to a double entry accounting
                   system: for every entry in columns A-G, there is at least      • contractual due date
                   one corresponding entry in columns H-L.                        • how the amount was applied or assessed
                      The third and ﬁnal group of columns, “Balance After
                                                                                  • the resulting principal balance, accrued interest
                   Amount Received or Incurred” (columns M-Q) shows
                                                                                    balance, escrow balance, outstanding fees or
                   how various balances are impacted by each transaction.
                                                                                    charges balance, and the total unapplied funds
                   Importantly, the changes to these columns should be
                                                                                    held or in suspense
                   based off the changes in the second group of columns
                   rather than the ﬁrst group of columns.                         Let’s suppose the debtor subsequently made a
                      Beginning with the ﬁrst date of default, the mort-        payment toward the late charge balance. This time
                   gage servicer will enter each transaction that affects       the entries in Columns D and K will be negative, thus
                   the account, and also keep track of missed payments.         reducing the running balance in column P.
                      Column A is for the date of each transaction, Column        Now let’s suppose the monthly payment is $1,500
                   C for funds received, Column D for the amount incurred,      and the loan is escrowed ($1,000 for principal; $200
                   and Column E for the description of the transaction.         for interest; and $300 for escrow), and the servicer
                      For example, if the mortgage servicer assessed a          receives $1,550 from the debtor on October 1, 2015 for
                   late charge on August 16, 2015 for a payment missed          the October, 2015 regular monthly installment. The ﬁrst
                   in August, the servicer would put August 16, 2015 in         two groups of columns should be populated as follows:
                   Column A, the amount of the late charge in Column                   Column A:        10/01/2015
                   D, and the words “Late Charge” in Column E. A cor-                  Column B:        $1,500.00
                   responding entry for the amount of the late charge
                                                                                       Column C:        $1,550.00
                   would appear in Column K. Finally, the balance in
                                                                                       Column D:        blank




20 July/August/September Q NACTT QUARTERLY Q Vol.28, No.4 Q 2016
        Case 18-80037-CRJ            Doc 48-15 Filed 10/03/18 Entered 10/03/18 20:57:27                               Desc
                                         PoC Guidelines Page 8 of 12
                                                                          UNDERSTANDING OFFICIAL FORM 410A – FEATURE

      Column E:         Regular Payment                     Form, at least one of the drafters of the Form has
      Column F:         10/01/2015                          indicated that Column N, which is labeled Accrued
      Column G:         blank (since the loan is current)   Interest balance, is for daily simple interest loans only.
                                                              On another note, Column G keeps a running balance
      Column H:         $1,000.00
                                                            of the total missed payments (including escrow, if
      Column I:         $200.00                             applicable). Arguably, for purposes of the Form, this
      Column J:         $300.00                             amount does not provide very useful information. There
      Column K:         blank                               has already been some discussion among members of
      Column L:         $50.00                              the NACTT Mortgage Committee about altering this
                                                            column in the future so that Column G only keeps
  Column M (principal balance) will decrease by the
                                                            running balance of the total P&I portion of each missed
same amount of the entry in Column H, i.e., $1,000.00.
                                                            payment. The end result would be that the last entry
Column O will increase by the same amount as the entry
                                                            in Column G would be the amount needed for the
in Column J, i.e., $300.00. There will be no change to
                                                            ﬁrst row in Part 3.
the balance in Column P, but the balance in Column
                                                              As previously discussed, the principal balance,
Q will increase by the same amount as the entry in
                                                            escrow balance, fees balance, and unapplied funds
Column L, i.e., $50.00.
                                                            balance on the date the bankruptcy case was ﬁled
  Finally, let’s suppose the servicer made a disburse-
                                                            should be the ﬁgures in the last row of the history for
ment for county taxes in the amount of $750.00 on
                                                            Columns M, O, P, and Q, respectively. If the amount at
November 15, 2015, and the November 1, 2015 regular
                                                            the bottom of Column O is negative, this is the amount
monthly installment had not been received yet by the
                                                            of the escrow deﬁciency to be entered in Parts 2 and
servicer. The ﬁrst two groups of columns should be
                                                            3 of Form 410A.
populated as follows:
      Column A:         11/15/2015                          Conclusion
      Column B:         $1,500.00                              The adoption of Form 410A has created a lot of dis-
      Column C:         blank                               cussion and questions since it was ﬁrst published for
      Column D:         $750.00                             public comment. Fortunately, there have been many
                                                            training sessions and webinars to help practitioners
      Column E:         County Taxes
                                                            understand the new Form, including by the NACTT
      Column F:         11/01/2015                          Academy. In addition, the NACTT Mortgage Commit-
      Column G:         $1,500.00                           tee has been meeting since early 2015 to discuss the
      Column H:         blank                               Form and is in the process of recommending proposed
                                                            guidelines for the Form. 
      Column I:         blank
      Column J:         -$750.00
                                                            FOOTNOTES
      Column K:         blank                               1
                                                                Hosley v. Wells Fargo Bank of Minnesota, 2008
      Column L:         blank
                                                                WL 5169553, *2 (N.D.N.Y)(citing In re Cole, 202
  There will be no change to Column M (principal                BR 375 (Bankr. E.D. Pa. 1996)(mortgagee may seek
balance), Column P (fees), or Column Q (unapplied               escrow deﬁcits); In re Rodriguez, 391 B.R. 723,
funds). Column O will increase by the same amount as            731 (Bankr. D.N.J. 2008)(mortgage “is entitled as a
the entry in Column J, i.e., -$750.00. In other words,          matter of law, to calculate and collect the shortage
Column O will decrease by $750.00.                              contribution as part of the post-petition monthly
  Although not discussed in the instructions to the             escrow deposit”)).




                                                                                                        continued from page 11 – NCBJ

recognize that the members of our organization are          participate in your annual meeting in Philadelphia in
ﬁrst and foremost consumer judges and understand-           July (I won’t call it a convention – July in Philly has
ing the world of the Chapter 13 Trustee can only            another one of those going on!) and I hope to see
make us better judges. I am pleased to be invited to        many of you in San Francisco. 



                                                                         NACTT QUARTERLY Vol.28, No.4 2016                              21
                                         Doc 48-15 July/August/September
                                                                                      Q                         Q           Q
         Case 18-80037-CRJ                           Filed 10/03/18 Entered   10/03/18 20:57:27 Desc
                                             PoC Guidelines Page 9 of 12
     United States Bankruptcy Official Forms 410 & 410A – Guidelines for Mortgage Creditors

          Published by: National Association of Chapter 13 Trustees, Mortgage Committee1

                                              Issued: May 19, 2017

Purpose: These Guidelines were developed by the Mortgage Committee of the National Association of
Chapter 13 Trustees, a committee comprised of Chapter 13 Trustees, mortgage servicing company
representatives and attorneys, in an attempt to provide practical guidance around certain portions of the
Official Bankruptcy Forms 410 and 410A. These Guidelines are not requirements under the United States
Bankruptcy Code or related rules. The Committee developed these Guidelines to provide suggestions
that will provide clarity, consistency and uniformity for completion of the forms.


Guidelines:


    1. If the Escrow Account balance is negative at the time of the bankruptcy filing:
                a. the fields in Part II and Part III entitled “Escrow Deficiency” should be populated with
                   the amount of such deficiency; and
                b. the final balance in Column O (Escrow Balance), in Part V, should match the figures
                   in the fields in Part II and Part III entitled “Escrow Deficiency.”

    2. If the Escrow Account is positive at the time of the bankruptcy filing:
            a. the field in Part II entitled “Less Total Funds on Hand” should be populated with the
                amount of this positive balance, plus any amounts in suspense; and
            b. this positive balance should not be included in the “Less Funds on Hand” field in Part III.
            c. “$0.00” or “NA” should be inserted in the fields entitled “Escrow Deficiency” within Parts II
                and III.

    3. If the Escrow Account is $0.00 at the time of bankruptcy filing:
            a. “$0.00” or “NA” should be inserted in the fields entitled “Escrow Deficiency” within Parts II
                and III.
            b. the final balance in Column O (Escrow Balance), in Part V, should reflect “$0.00”

    4. The field in Part III entitled “Less Funds on Hand” should be populated with the amount of funds
       in suspense at the time of the bankruptcy filing. This field should not include a positive balance in
       the Escrow Account.

    5. While not required, there is nothing within the Official Form which would prohibit the history set
       forth in Part V to start on the month prior to the current default which is the basis of the arrearage
       claim.

    6. Loans that are in the pendency of a Trial Modification Plan are not considered current for
       purposes of determining “the first date of default” within Part V.

    7. Number 2 of Part 1 of the 410 Form should only be checked “Yes” if the claim was acquired by
       the entity filing the POC after the filing of the bankruptcy case.

1
 The Committee agrees that these Guidelines will not be distributed in their final form until the Official Bankruptcy
Form 410A is posted on the Administrative Office of the US Court’s website.




Case 18-80037-CRJ              Doc 48-15 Filed 10/03/18 Entered 10/03/18 20:57:27                            Desc
                                   PoC Guidelines Page 10 of 12
      8. A loan that has been modified in a manner which capitalizes all of the delinquency as of the
         effective date of the loan modification, including, but not limited to, principal, interest, fees, and
         escrow, is considered current as of the effective date of the loan modification for purposes of
         determining “the first date of default” within Part V.

      9. Where an amended claim (“APOC”) is required following a post confirmation loan modification
         and the district requires strict use of the 410A with the 410, only sections 1-4 of the 410A should
         be completed as follows:
                  a.     Part 1 – Reflect any updates to the note interest type as a result of the
         modification
                  b. Part 2- Principal balance should reflect the PB post loan modification. Only
         the Principal Balance and Total Debt fields should be completed.
                  c.    Part 3 – Only complete the “Total Prepetition Arrearage” line and the
         amount disclosed should match the amount received from the chapter 13 trustee on the
         arrearage claim prior to the modification. Note: Pre-petition amounts received from the
         trustee after the effective date of the loan modification should be returned to the trustee.
                  d. Part 4 – Should be completed to reflect the amount and breakdown of the
         first post loan modification payment. Indicate the 1st date that payment amount is due.
                  e.     The Loan Modification Agreement should be attached to the amended
         claim. Loan documents may be attached if required by local rule or practice.
                  f.    A disclaimer such as the following may be added to the APOC:
          “NOTICE: This Proof of Claim is being amended in connection with a loan modification, which has
          impacted the arrearage included in the initial Proof of Claim. Please disregard the figures set
          forth in the original Proof of Claim.”

          Note: Parts a through f of this Guideline only apply to situations where any outstanding
          arrearages will no longer be paid through the plan. Do not use this Guideline in cases where
          arrearage will still be paid through the Bankruptcy Plan.

                   g.   Part 5 should not be completed.


11.       Daily Simple Interest - On the 410A Form, Column N “Accrued Interest Balance” only needs to be
          completed if the loan is a Daily Simple Interest Loan. If the loan is not a Daily Simple Interest
          Loan, then the Column should be left blank.

12.       Reverse Mortgages

         Part 1 of the 410A
              o Identify that the mortgage is a reverse mortgage on the “Fixed accrual / daily simple
                   interest / other” line as well as on the 410 form in box 9.
         Part 2 (Total Debt) of the 410A form
              o Servicers / mortgagees may add a line(s) to allow the incorporation of line items that
                   impact the amount of the total debt
         Part 3 (Arrearage) of the 410A form should only reflect a balance where there is an advance
          balance that the servicer / mortgagee requires cured.
              o Only those fees and costs associated with the default, and not part of regular monthly
                   servicing, should be listed.




Case 18-80037-CRJ              Doc 48-15 Filed 10/03/18 Entered 10/03/18 20:57:27                          Desc
                                   PoC Guidelines Page 11 of 12
     Part 4 (Monthly Mortgage Payment) of the 410A form should not list a monthly payment.
      Servicers / mortgagees should fill the lines with “N/A” or “not applicable”
     Part 5 (Loan Payment History) of the 410A form should only completed if there are amounts that
      Servicer considers past due at the time of the bankruptcy filing:
          o Column C labeled “Funds Received” should only be used to reflect money received from
               the borrower.
          o Column J labeled “Amount to Escrow” and Column O labeled “Escrow Balance” are
               inaccurate as the loan is and remains a non-escrowed account. Servicers / mortgagees
               may change the names of those columns. E.g. Column J: “Amount to non-escrow
               balance” and Column O: “Non-escrow advance balance.”
          o Column D labeled “Amount Incurred” combined with Column E labeled “Description”
               should be used to reflect only that tax, insurance, fee, or charges paid out on the
               borrowers behalf and has been assessed to the account. A second disclosure under
               “Column J” on the same line for the same amount is not required.
          o Servicers / mortgagees should list out separately individual advances for pre-petition
               default related taxes, insurance, fee, or charges even if they would show as part of the
               balance due.
          o Column J as re-labeled as “Amount to non-escrow balance” should only reflect those
               monies applied to the non-escrow balance from the borrower.
     Include an addendum (or footnote) information, as needed, about: Terms specific to a reverse
      mortgage, including expectations regarding payment in full, ability to draw on lines of credit,
      calculation of principal balance, if the reason for the default is due to non-monetary reasons such
      as failure to repair, and non-escrow status requiring the Debtor to make all future tax and
      insurance payments when due.
     Servicer / Mortgagee may attach other explanatory ledgers or information to support the principal
      balance.




Case 18-80037-CRJ         Doc 48-15 Filed 10/03/18 Entered 10/03/18 20:57:27                       Desc
                              PoC Guidelines Page 12 of 12
